Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 8/18/2021 is acknowledged.
Claims 40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2021.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting device comprising a variable volume occupied by at least a part of the mounting device (claim 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38,39,41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at material of the last which has “shape memory”.  Applicant fails to give any detail of how the volume of the last is changed to enable a user to make and/or use this.  It is suggested applicant cancel these claims since the application would require new matter to correct such deficiencies.  Moreover, since withdrawn claims 40 and 42 depend from claim 38 they too should be canceled.
Claims 31-34,38,39,41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 is unclear and indefinite since the step of spraying has already been recited in independent claim 24 and claim 31 is reciting performing one of the following actions which includes spraying (another spraying step).  A double spraying applied to the upper has not been taught.  Moreover, since the material is applied by spraying in claim 24, it doesn’t appear the combination of spraying and any of these additional processing actions listed in claim 31 are accurate of any embodiment taught and/or shown by applicant.

In claim 43, it is not clear what additional limitation is being added to the claimed method.  Paragraph 0093 of the specification indicates that the last 120 is “potentially heatable and coolable”.  It would appear any device is capable of being heatable or coolable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24,29-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3698027 (Schwab) and US 2006/0143839 (Fromme) and US 2011/0232008 (Crisp).
Regarding claims 24,29-34 and 37, Schwab teaches a method for the manufacture of a shoe (i.e. article of footwear) the method comprising: 
producing a three-dimensionally pre-shaped shoe upper (upper 19 which has a coating material applied by spraying (e.g. spray mist; see figures 5-6)) relative to a three-dimensionally shaped mounting device (i.e. last 1,1’), each respective pre-shaped 
processing the three-dimensionally pre-shaped shoe upper to produce a shoe (see figures 1-8 and the steps described throughout Schwab including adding the outer sole 11, which describe the processing steps for making the shoe).
Schwab teaching constructing a shoe from a last but lacks teaches a plurality of shoes by producing a plurality of shoe uppers relative to a plurality of three dimensional shaped mounting devices (i.e. lasts) and lacks teaching wherein the processing comprises an individually controllable succession of processing steps that proceed in an automated manner.  
Fromme teaches constructing a plurality of shoes by producing a plurality of shoe upper relative to a plurality of three dimensional shaped mounting device (i.e. last); see paragraph 0002.  The examiner further takes official notice that it is well known that shoes come in many sizes and are produced by corresponding three dimensional shaped mounting devices (i.e. lasts) which also come in sizes corresponding to each size shoe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method taught by Schwab to including manufacturing a plurality of shoes with a plurality of pre-shaped uppers relative to a plurality of three-dimensional shaped mounting devices (lasts), as taught by Fromme and/or official notice, to facilitate mass producing shoes.
Crisp teaches processing of the production of shoes comprising individual controllable succession of processing steps that proceed in an automated manner to 
Regarding claim 29, Schwab further teaches that the three dimensional shoe upper has the outer coating layer (spray mist 24) and an inner layer which includes a textile material (2) which can be made from knitting (see col. 3, lines 26-35, col. 5, lines 41-56 and see figures 1-2.  Therefore, the method of manufacturing as taught above includes the material having one of three-dimensional knitting.  This is similar to applicant’s (see paragraph 0047) which teaches the multilayer upper being weft knitting and then a plastic or elastomer layer is sprayed on to provide the three-dimensional pre-shaped first shoe component.  With regard to the knitting being weft-knitting or warp knitting, the examiner takes official notice that such knitting is well known and conventional in the art.
Regarding claims 30-31, the applying of the spray mist (24) to form the coating, as shown in the figures of Schwab represents at least one processing station.
Regarding claims 32-34, Schwab, in figure 6 and col. 6, lines 40-42, shows a station wherein a shoe component (outer sole 21) is added to the pre-shaped shoe upper by injection molding.   Injection molding is the injection at pressure of a heated 
Regarding claim 37, the method for the manufacturing of a plurality of shoes as taught by the combination above has all of the limitations of claim 37.  As demonstrated in the rejection above, the plurality of last of different sizes which have a corresponding different size upper produce a plurality of finished shoes having different kinds and sizes.  These finished shoes equate to shoe model shapes for shoe models.  A shoe model is merely a finished shoe.
Claims 24,29-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3698027 (Schwab) and US 3881205 (Funck)
Regarding claims 24,29-34 and 36-37, Schwab teaches a method for the manufacture of a shoe (i.e. article of footwear) the method comprising: 
producing a three-dimensionally pre-shaped shoe upper (upper 19 which has a coating material applied by spraying (e.g. spray mist; see figures 5-6)) relative to a three-dimensionally shaped mounting device (i.e. last 1,1’), each respective pre-shaped shoe upper being produced by constructing a material on the corresponding mounting device (i.e. last 1,1’) in a process that includes spraying on the corresponding mounting device (see col. 4, line 50 to col. 5, line 10 and col. 6, lines 40-66); and 
processing the three-dimensionally pre-shaped shoe upper to produce a shoe (see figures 1-8 and the steps described throughout Schwab including adding the outer sole 21, which describe the processing steps for making the shoe).
Schwab teaching constructing a shoe from a last but lacks teaches a plurality of shoes by producing a plurality of shoe uppers relative to a plurality of three lacks teaching wherein the processing comprises an individually controllable succession of processing steps that proceed in an automated manner.  
Funck teaches a method of manufacturing shoes including processing of the individual controllable succession of processing steps that proceed in an automated manner from one station to the next station for the production of a plurality of different kind of shoes and sizes of shoes (each shoe on the last has a shoe upper) relative to a plurality of three dimensional shaped mounting device (i.e. lasts).  See col. 1, lines 5-12, 22-41 and figures 1-4 of Funck.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing a shoe as taught by Schwab, to including manufacturing a plurality of shoes with a plurality of pre-shaped uppers relative to a plurality of three-dimensional shaped mounting devices (lasts) and the processing comprises an individually controllable succession of processing steps that proceed in an automated manner from one station to the next station, as taught by Funck, to facilitate the mass production of a plurality of different kinds and sizes of footwear.  
Regarding claim 29, Schwab further teaches that the three dimensional shoe upper has an outer coating layer (layer applied by spray mist 24) and an inner layer which includes a textile material (2) which can be made from knitting (see col. 3, lines 26-35, col. 5, lines 41-56 and see figures 1-2.  Therefore, the method of manufacturing as taught above includes the material having one of three-dimensional knitting.  This is similar to applicant’s (see paragraph 0047) which teaches the multilayer upper being 
Regarding claims 30-31, the applying of the spray mist (24) to form the coating as taught by Schwab represents at least one processing station (see figures 5-6).
Regarding claims 32-34, Schwab, in figure 6 and col. 6, lines 40-42, shows a station wherein a shoe component (outer sole 21) is added to the pre-shaped shoe upper by injection molding.   Injection molding is the injection at pressure of a heated moldable material into a mold and therefore satisfy the limitations of “subjecting to a heat and pressure treatment” in claim 34.
Regarding claim 36, Funck teaches the automated processing stations including one processing tool (i.e. “last retaining means of the operating station but which are not shown”, col. 4, lines 11-12, which engage the bolts in the neck of the last to permit rapid clamping and precise location of the lasts in the operation stations (see col. 1, lines 22-28).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method taught by the combination above to include one processing tool, as taught by Funck, to better control movement of the last within each station.
Regarding claim 37, the method for the manufacturing of a plurality of shoes as taught by the combination above has all of the limitations of claim 37.  The plurality of last of different sizes which have a corresponding different size upper produce a plurality of finished shoes having different kinds and sizes.  These finished shoes .
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 24 above and further in view of US 2010/0293076 (End).
Regarding claims 25-28, End teaches a method for manufacturing footwear wherein the individually controllable succession of processing steps is determined from a computer generated shoe model,  wherein the computer generated shoe model is selected from a predetermined set of shoe models that are stored on a computer and the computer generated shoe model is selected by setting one or more parameters including at include at least one of: type of shoe, shoe size, dimension of particular foot area of a person, weight of a person, tendency of a person to have a neutral behavior of rolling over, tendency of a person to overpronate, tendency of a person underpronate, expected type of use, color, or arrangement of studs (see the abstract and at least paragraphs 0006,0010,0011,0012 and 0025-0040).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing of a plurality of shoes as taught by the combination above to include wherein the individually controllable succession of processing steps is determined from a computer generated shoe model,  and wherein the computer generated shoe model is selected from a predetermined set of shoe models that are stored on a computer and the computer generated shoe model is selected by setting one or more parameters including at include at least one of: type of shoe, shoe size, dimension of particular foot area of a .
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 30 above and further in view of US 3863284 (Liebscher).
Liebscher teaches a station which involves removing the finished shoe from the mounting device (i.e. last); see the abstract and figure 1.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of manufacturing of a plurality of shoe as taught by the combination above with one of the stations including a station that includes removing the finished shoe from each mounting device (last), as taught by Liebscher, to facilitate removing the finished shoe from the last.
Claims 38-39 and 43, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 24 above and further in view of US 2011/0277250 (Langvin).
Langvin teaches a mounting device (inflatable last member; see paragraphs 0028-0031,0037 and figures 20-23) which is adjustable in size (see the abstract) has a variable volume to enable this last to be adjusted for different size shoes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method of manufacturing as taught by the combination above with the mounting device being a variable volume mounting device so that the 
Regarding claim 43, the last of the method taught above is capable of being heatable or coolable.
Claims 38-39,41 and 43, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 24 above and further in view of US 2893059 (Capdevila).
Capdevila teaches an elastic last and therefore the volume is variable and since it is elastic is has shape memory material inasmuch as after it’s compressed it is capable of returning back to its original size.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method of manufacturing as taught by the combination above with the mounting device being a variable volume mounting device so that the volume occupied can be changed, as taught by Capdevila, to “provide a better bearing surface for the upper”, col. 1, lines 30-31 of Capdevila.
Regarding claim 43, the last of the method taught above is capable of being heatable or coolable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,426,230. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  For example, the limitations of claim 24 of this application is defined in claim 1, lines 1-5,12-14,22-23,27-29.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the .
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556